Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Syms Corp Secaucus, New Jersey We hereby consent to the incorporation by reference in the Registration Statement on Forms S-8 (Nos. 2-9703, 333-44254 and 333-127399) of Syms Corp of our reports dated April 19, 2007, relating to the consolidated financial statements and the effectiveness of Syms Corp. and subsidiaries' internal control over financial reporting which appears in this Annual Report on Form 10-K. /s/ BDO Seidman, LLP BDO Seidman, LLP New York, New York April 26, 2007
